        Case 1:20-cv-00562-JEJ Document 55 Filed 02/02/21 Page 1 of 1


                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AARON HOPE, et al.,                         :    CIVIL NO. 1:20-CV-562
                                            :
            Petitioner,                     :    (Chief Judge Jones)
                                            :
            v.                              :
                                            :    (Magistrate Judge Carlson)
CLAIR DOLL, et al.,                         :
                                            :
            Respondents.                    :


                                    ORDER

      AND NOW this 2d day of February 2021, briefing of the parties’ discovery

disputes is STAYED pending the resolution of the Report and Recommendation

filed on February 1, 2021. (Doc. 54).



                                            S/Martin C. Carlson
                                            Martin C. Carlson
                                            United States Magistrate Judge




                                        1
